Title: To George Washington from Brigadier General Anthony Wayne, 25 May 1780
From: Wayne, Anthony
To: Washington, George



My Dear General
Phila. 25th May 1780

I was favored with yours of the 18th last evening—& will in consequence render myself in Camp the latter end of next week—when I shall esteem myself honored by any commands you may please to favor me with.
We have nothing new from Charles town—the Investiture was compleated on the 28th Ultimo—all rank’s of people are anxiously waiting the event, may it be favorable, & may your Excellency put a Glorious & happy period to the American War by the Capture of the Garrison of New York, is the Ultimate wish of Your Most Obt & much Obliged Hume Sert

Anty Wayne

